DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 02/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,510,200 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Overberger on 02/11/2021.

The application has been amended as follows: 
In the claims:

1. 	At line 3, insert “, with a specific identification code,” after “portable device”.
for determining if the portable device is stationary for the predetermined period of time within the at least one local area polling zone of the vehicle” after the word “located” and before the semicolon “;”. 

7.	At line 5, insert “the” after “with”.

8.	At line 4, insert “the” after “with”.

10.	Delete the line without any text after line 3 which ends with “to:”.
At line 5 (not counting the line without any text), insert “, with a specific identification code,” after “portable device”.
At line 13 (not counting the line without any text), insert “for determining if the portable device is stationary for the predetermined period of time within the at least one local area polling zone of the vehicle” after the word “located” and before the semicolon “;”. 

16.	At line 5, insert “the” after “with”.

17.	At line 4, insert “the” after “with”.

19.	At line 4, insert “, with a specific identification code,” after “portable device”.
At line 12, insert “for determining if the portable device is stationary for the predetermined period of time within the at least one local area polling zone of the vehicle” after the word “located” and before the semicolon “;”. 
At line 15, delete article “the” before “at least one vehicle door”.

[End of amendment]


Reasons for Allowance
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Ghabra teaches a computer-implemented method for providing hands free operation of at least one vehicle door comprising: determining if a portable device is located within at least one local area polling zone of a vehicle (a wireless device is determined to be located in a predetermined authorization zone around a vehicle where the vehicle and the wireless device can exchange data [using RF signals of certain power] and determine authorization of the remote transceiver; see e.g. para. [0019-20]); 
determining if the portable device is stationary for a predetermined period of time within the at least one local area polling zone of the vehicle (it is determined if wireless device has stopped moving for a period of time within a [polling] zone; see e.g. para. [0026] and [0047]);
open or close the at least one vehicle door if it is determined that the portable device is stationary for the predetermined period of time (opening a door or trunk when it is determined that the wireless device is location in the zone corresponding to that door and stationary for a predetermined amount of time; see e.g. para. [0026] and [0047]). 


    PNG
    media_image1.png
    711
    802
    media_image1.png
    Greyscale

if the portable device is located outside of the at least one door area zone of the vehicle (as discussed earlier, a user with smart key approaches a target area, 42 for example [see e.g. FIG. 11 and 
Morimoto, in the same or similar field of endeavor, teaches supplying a drive power to the door motor of the door lock 37 in order to unlock the door (see e.g. para. [0088]), wherein it would have been obvious to a skilled person that a similar drive power is supplied from the vehicle power supply in the vehicle body side as shown in FIG. 5 in order to unlock the door(s) during normal unlocking operation (see para. [0010]). 
Grossman teaches determining at least one difference value between a signal strength of at least one polling response signal received from the portable device and at least one subsequent polling response signal received from the portable device (invariability of position of the portable code transmitter is determined based on value of the received electric field strength of the signals transmitted by the portable code transmitter and received by the transmitting/receiving unit; see e.g. para. [0015]) is compared to at least one signal strength deviation threshold that is associated with at least one transceiver of the vehicle that is in proximity to the at least one local area polling zone of the vehicle in which the portable device is located (if it is determined that the change in the mean value [between a first and second received signal strength] is within predefined tolerance, the element of the motor vehicle is automatically opened, see e.g. para. [0015], wherein the predefined tolerance is associated with antenna 11 in proximity of polling region 14 of the motor vehicle where the transmitter is located, see e.g. para. [0028] and FIGS. 2-6). 
However, none of the prior art references teach “at least one difference value between a signal strength of at least one polling response signal received from the portable device and at least one subsequent polling response signal received from the portable device is compared to at least one signal strength deviation threshold that is associated with at least one transceiver of the vehicle that is in proximity to the at least one local area polling zone of the vehicle in which the portable device is located for determining if the portable device is stationary for the predetermined period of time within the least one local area polling zone of the vehicle” and “supplying an amount of power to a motor associated with the at least one vehicle door to open or close the at least one vehicle door if it is determined that the portable device is stationary for the predetermined period of time and the portable device is located outside of the at least one door area zone of the vehicle.”
Similarly, claims 2-19 are also allowed for at least comprising subject matter which is the same or similar in scope of the allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/MUHAMMAD ADNAN/Examiner, Art Unit 2688